Citation Nr: 9908669	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-12 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



REMAND

The appellant served on active duty from December 1990 to May 
1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1992 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs Regional 
Office (VARO).

The appellant seeks service connection for bipolar disorder 
and he seeks a total disability rating based on 
unemployability due to nonservice-connected disabilities.  
The appellant reported that he was awarded Social Security 
Administration (SSA) disability benefits.  These records, 
although requested, have not been obtained.  VARO should 
again request from SSA any records pertaining to a grant of 
disability benefits, and consider any records obtained when 
readjudicating the instant claims.  See Littke v. Derwinski, 
1 Vet.App. 90 (1990) and Murincsak v. Derwinski, 2 Vet.App. 
363 (1992).  We note that, by law, VA's duty to assist 
includes requesting any information from other Federal 
departments or agencies that may be needed to determine 
eligibility and entitlement or to verify evidence.  
38 U.S.C.A. § 5106 (West 1991 & Supp. 1998).  VA regulations 
also require the Department to request other records when a 
release is provided.  38 C.F.R. § 3.159 (1998).

A review of the record further discloses that the appellant 
was scheduled for VA examinations.  He apparently failed to 
report for these examinations for unknown reasons.  We note 
that individuals for whom an examination has been scheduled 
are required to report for the examination.  38 C.F.R. 
§ 3.326 (1998).  Moreover, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, the claim shall be denied.  38 C.F.R. § 3.655 
(1998).  In this case, however, there is no evidence of 
record demonstrating that the appellant was sent notice of 
the scheduled examinations to his last known address of 
record.  We observe that the appellant had changed his 
residence in 1997 and that mail sent by VARO to his last 
known address of record was not returned by the United States 
Postal Service as "undelivered."  Therefore, to ensure full 
compliance with due process requirements and to prevent 
prejudice to the appellant, the Board believes that the 
appellant should again be afforded a VA examination of his 
disabilities that allegedly prevent him from working.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  A copy of the 
notice of the scheduled examination (sent to the last known 
address of record) should be associated with the claims 
folder.  We remind the appellant that the "duty to assist" 
claimants in the development of their claims is not a one-way 
street; but rather, claimants are expected to comply with 
reasonable requests.  See Wood v. Derwinski, 1 Vet.App. 190 
(1991).

Additionally, we note that pension claims require more 
extensive examinations so that each disability can be 
assigned a rating under the provisions of the rating 
schedule.  See Roberts v. Derwinski, 2 Vet.App. 387 (1992).  
Although VARO indicated in its Statement of the Case and 
Supplemental Statement of the Case that it had no 
jurisdiction over the issue of pension because the appellant 
was "gainfully employed as a residential technician" and 
because of his monthly income level, this is incorrect as 
VARO most certainly does have jurisdiction over those claims 
properly raised.  VARO may determine that the appellant lacks 
eligibility for the benefit sought or that the preponderance 
of the evidence is against entitlement, but it may not 
essentially deny the claim on the basis of no jurisdiction.

In view of the above, the case is REMANDED to VARO for the 
following development:

1.  VARO should obtain from SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

2.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated him for his alleged disabilities 
since service discharge.  After securing 
the necessary authorization, where 
necessary, VARO should obtain all records 
of any treatment reported by the 
appellant that are not already in the 
claims folder and, in particular, those 
records of William L. Cua, M.D.

3.  The appellant should be scheduled for 
a comprehensive VA examination and 
psychiatric examination to determine the 
existence and severity of all the 
appellant's alleged disabilities.  A copy 
of the notices should be associated with 
the claims folder.

(A)  The claims folder must be 
reviewed prior to the examination 
along with a copy of this remand.  
All appropriate tests deemed 
necessary should be conducted and 
all clinical findings should be 
reported in detail.

(B)  Regarding orthopedic 
disability, the examiner should 
fully describe the degree of 
limitation of motion and any 
limitation of motion must be 
confirmed by clinical findings such 
as swelling, muscle spasm, or 
satisfactory evidence of painful 
motion.  The inability to perform 
the normal working movements of the 
body with normal excursion, 
strength, speed, coordination and 
endurance should be described, and 
the degree of functional loss due to 
pain should also be indicated.  
38 C.F.R. § 4.40 (1998).  It should 
be indicated  whether there is more 
or less movement than normal, 
weakened movement, excess 
fatigability, incoordination, pain 
on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45 
(1998).  A complete rational for all 
opinions expressed must be provided.

(C)  On VA psychiatric examination, 
the claims folder, to specifically 
include a copy of the new 
psychiatric rating criteria, 
effective November 7, 1996, should 
be made available to the examiner 
for review prior to the examination.  
All indicated tests should be 
accomplished and all clinical 
findings should be reported in 
detail.  The examiner must assign a 
numerical code under the Global 
Assessment of Functioning Scale 
(GAF) and should include a 
definition of the numerical code 
assigned.  The examiner must provide 
a comprehensive report containing 
full rationale for any opinion 
expressed.

4.  VARO should ensure that the 
development requested is complete.  
Specifically, the reports of examination 
must contain sufficient clinical details 
so that each disability may be assigned a 
disability rating under the VA Schedule 
for Rating Disabilities.  VARO should 
return those reports of examination that 
are inadequate for rating purposes.

5.  After the aforementioned actions are 
completed, VARO should readjudicate the 
issues on appeal.  To the extent the 
benefits sought are not granted, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case.  This document should 
include reasons and bases for the 
holding.  Thereafter, the appellant and 
his representative shall be afforded a 
reasonable period of time within which to 
respond.

6.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the VAROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 6 -


